Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-6 are pending and rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claim indicates that one of steps (a) and (b) is performed two or more times without performing a resin swelling step such that it is unclear whether no swelling step is done in the entire process, as in before or after performing steps (a) and (b), or whether no swelling step is performed during the process of repeating one or steps (a) and (b). The instant specification at paragraph 0011 indicates that the plating is performed after the resin is etched without performing a 
	The claim also requires activating the oxidizing agent in step (b), however, it is unclear what is required for activating the oxidizing agent, i.e. does the oxidizing agent not oxidize the surface until it is activated or does that activating change the oxidizing agent? For the purposes of examination, treating the resin surface having the absorbed oxidizing agent with an activating agent listed in claim 4 or 5 is considered to meet the requirements of the activating the oxidizing agent.
Since the dependent claims do not remedy all of the issues of claim 1, they are also rendered indefinite. Appropriate actions are required without adding new matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Patel, US 5,160,600.
	Regarding claims 1-5, Patel teaches a process of roughening and activating the surface of a polymer by contacting the polymer with an aqueous solution of acid, where the acid treatment is provided as a two-step etching system (title, abstract, Col. 6, lines 17-32 and claim 17). They teach performing etching using a solution containing at least one acid of a first acid group, a noble metal ion, and an oxidant, where the etching process is done in two steps using baths containing the same materials (Col. 2, line 50 to Col. 3, line 26 and Col. 6, lines 17-45). They teach that the substrate can also be treated 
Patel further teaches that after etching, the etched parts are rinsed with water and immersed in a catalyst bath containing palladium and HCl in water (Col. 3, lines 35-38 and Col. 10, lines 39-54). They teach that the rinsed parts are immersed in the catalyst bath for 3-8 minutes (Col. 10, lines 39-54). It is noted that the instant specification at paragraph 0023 indicates that after absorbing the oxidizing agent on the resin surface in step (a), water washing may be performed as needed, indicating that water washing or rinsing will not remove the oxidizing agent. Therefore, the rinsed surface is expected to also retain the oxidizing agent, i.e. potassium permanganate, such that when it is immersed in a solution containing hydrochloric acid (HCl, an inorganic acid), indicated as a suitable activating agent in instant claims 4 and 5 for a time within the range required by claim 2 (immersed for 3-8 minutes), the process is also expected to activate the oxidizing agent adsorbed on the resin surface in step (a). 
As to swelling, it is noted that Patel teaches that sulfuric acid, nitric acid, and their mixtures are able to swell and/or react/degrade polybutadiene and ABS, indicating that the mixtures do not need to swell s they can react/degrade with the polymers (Col. 12, lines 35-38 and Table 2). They also teach that polymer parts pre-etched/swelled can be etched and plated with the etching system of the present invention (Col. 13, lines 40-can be done, and because they provide examples where there is no indication that swelling has been done (Col. 16, line 45 to Col. 17, line 6) and they indicate that the mixture of sulfuric and nitric acid is capable of swelling and/or reacting/degrading ABS and polybutadiene suggesting that no additional swelling step is needed or that polymer swelling is required with the etching system can react/degrade the polymer as an alternative to swelling. 
Therefore, Patel suggests performing a polymer or resin etching process using potassium permanganate, i.e. a salt of permanganic acid (claim 3) for a time of 1-15 minutes (within the range of claim 2), where the etching step is performed two or three times (within the range of instant claim 1) and then a step of immersing the polymer or resin in a solution containing hydrochloric acid (an inorganic acid meeting the requirements of claims 4 and 5) for a time of 3-8 minutes (within the range of claim 2) such that the process of Patel is expected to provide the claimed steps of treating the surface of the resin with a solution comprising an oxidizing agent and adsorbing the oxidizing agent on the surface and a step of activating the oxidizing agent adsorbed on the resin surface, as interpreted according to the 112(b) rejection above. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
Regarding claim 6, as discussed above for claim 1, Patel suggests performing the etching method of claim 1 without performing a resin swelling step. Patel further teaches plating the resin after etching (abstract, Col. 5, lines 21-24, Col. 6, lines 46-52, and Col. 16, line 45 to Col. 17, line 6).

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bengston, WO 2005/094394 A2 (provided on the IDS of 11/26/2019) in view of Patel, US 5,160,600.
	Regarding claims 1 and 3-5, Bengston teaches a process of preparing a non-conductive substrate for subsequent metallization (abstract). They teach that the process comprises the steps of etching a surface of the non-conductive substrate with an etching solution comprising a permanganate and a mineral acid, activating the etched surface of the non-conductive substrate with an activating solution comprising palladium salt and an amine complexor, contacting the etched and activated surface of the non-conductive substrate with a reducing agent to reduce the palladium salt to metal, and electrolessly plating the etched and activated surface (pg. 7, lines 10-17). They teach that boric acid can be used instead of phosphoric acid (pg. 7, lines 26-30). They teach that salts of permanganate are useable in the invention including potassium, sodium, lithium, and ammonium, where potassium permanganate is preferred (pg. 7. claim 3, where the oxidizing agent adsorbed to the surface so as to provide the manganese oxide film. They teach that the activator mixes a palladium sulfate solution with an amine complexor and boric acid to provide a powder (pg. 8, lines 28-32). They teach that the dry activator is made-up for use by dissolving the activator in water and the pH is adjusted to caustic where the solution is mixed for an hour and then the pH is adjusted to 5-13 using acid (pg. 9, lines 1-4). They teach that the activator is run at a pH between about 4-12, adjusted with sulfuric acid or caustic solutions, depending on the desired pH (pg. 9, lines 21-24). Therefore, they teach activating the etched resin surface having adsorbed oxidant with a solution that can include sulfuric acid, i.e. an inorganic acid for claim 4, and an acid listed in claim 5, such that it is considered to activate the adsorbed oxidizing agent since a solution containing sulfuric acid will contact the surface as discussed in the 112(b) rejection above.
	Bengston does not teach performing one of step (a) and (b) two or more times.
	As discussed above for the rejection under Patel, Patel teaches a process of etching a resin surface by performing a two or three step etch process using solutions containing acid and oxidizing agents, where they suggest including potassium permanganate in the solution. Patel teaches that both one and two step processes can be used for etching and plating of polymers, however, the two step process is preferred 
From the teachings of Patel, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Bengston to have repeated the etching step two or three times because Patel indicates that repeating etching with a solution similar to that of Bengston (acid and potassium permanganate solution) can be repeated two or three times where repeating it twice is preferred over a single step process because it more uniformly provides adhesion and surface plating without skips such that by repeating the etching step of Bengston it will also be expected to more uniformly provide adhesion and surface plating without skips. Therefore, in the process of Bengston in view of Patel, step (a) will be repeated two or three times so as to be repeated within the range of claim 1 followed by activating the adsorbed oxidizing agent. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
As to swelling, Bengston teaches performing the etching process where there is no indication that swelling has been done or needs to be done (pg. 7, lines 10-17 and pg. 10, lines 1-30). As discussed above for the rejection using Patel, Patel also suggests that swelling is an optional step. From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed the etching process because Bengston does not indicate that such a step is needed and also be Patel suggests that swelling can optionally be done such that by not 
Regarding claim 2, Bengston in view of Patel suggest the limitations of instant claim 1. Bengston further teaches performing etching for 5 minutes for ABS plastics and 15 minutes for polycarbonate/ABS blends (pg. 10, lines 1-12). Patel further teaches that the time for etching preferably ranges from 1 minute to 15 minutes (Col. 6, lines 34-37). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the etching at a time ranging from 1-15 minutes because Patel indicates that such a time range is suitable when performing multiple etching steps using a solution similar to that of Bengston and Bengston indicates that etching can be done for 5 minutes or 15 minutes depending on the material such that by optimizing the etching time of step (a) to be within the range of 1-15 minutes depending on the material it will be expected to provide a suitable etching time for the polymer surface. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 6, Bengston in view of Patel suggest the limitations of instant claim 1. Bengston further teaches electrolessly plating the etched and activated surface 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CHRISTINA D MCCLURE/Examiner, Art Unit 1718